ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM: *
This court affirmed the denial of Anzel Jones’s petition for writ of habeas corpus. Jones v. Cockrell, 74 Fed.Appx. 317 (5th Cir.2003). The Supreme Court vacated and remanded for further consideration in light of Roper v. Simmons, — U.S. -, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005). Jones v. Dretke, — U.S. -, 125 S.Ct. 1588, 161 L.Ed.2d 270 (2005). We requested and received supplemental letter *719briefs addressing the impact of Simmons’. We take judicial notice that after those letters were received, the Governor of Texas commuted Jones’s sentence to life imprisonment.
All the issues addressed in our prior opinion are in regard only to the sentence of death. Because Jones no longer faces a death sentence, those issues are now moot. The appeal, accordingly, is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.